Order setting aside verdict reversed upon the law, with costs, and verdict reinstated,  upon the ground that the evidence justified the inference *722that the box which obstructed the passenger’s exit was last seen by defendant’s servant and in the control and possession of defendant. The defendant vouchsafed no explanation of the character of the box and offered no evidence that it was not an article belonging to the defendant or to one of its employees and utilized in defendant’s business. Kelly, P. J., Young and Kapper, JJ., concur; Lazansky and Hagarty, JJ., dissent upon the ground that plaintiff failed to show that defendant was responsible for the presence of the box.